DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6 & 10 are objected to because of the following informalities:  “an arm having a base end portion pivotally supported by a tip end portion of the boom to turn about a second turn shaft parallel to the first turn shaft” should be changed to -- an arm having a second base end portion pivotally supported by a tip end portion of the boom to turn about a second turn shaft parallel to the first turn shaft --.  Appropriate correction is required.
Claims 1, 6 & 10 are objected to because of the following informalities:  “an arm cylinder to turn the arm about the second turn shaft, the arm cylinder being arranged on the other surface side of the boom” should be changed to -- an arm cylinder to turn the arm about the second turn shaft, the arm cylinder being arranged on another surface side of the boom--.  Appropriate correction is required.
Claims 1, 6 & 10 are objected to because of the following informalities:  “a working tool pivotally supported by a tip end portion of the arm to turn about a third turn shaft parallel to the first turn shaft” should be changed to -- a working tool pivotally supported by a second tip end portion of the arm to turn about a third turn shaft parallel to the first turn shaft--.  Appropriate correction is required.
Claims 1 & 6 is objected to because of the following informalities:  “a controller device to set an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and a turn trajectory of the tip end portion of the working tool about the third turn shaft...” should be changed to -- a controller device to set an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and a turn trajectory of the second tip end portion of the working tool about the third turn shaft...--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein the controller device moves the arm cylinder to turn the arm to a position where the shortest trajectory distance is equal to or more than the predetermined value in a case where the shortest trajectory distance is less than the predetermined value when the boom is turned with the stroke of the arm cylinder constant in turning the boom in a direction approaching the boom reference position” should be changed to -- wherein the controller device moves the arm cylinder to turn the arm to a position where the shortest trajectory distance is equal to or more than the predetermined value in a case where the shortest trajectory distance is less than the predetermined value when the boom is turned with the stroke of the arm cylinder constant in turning the boom in a second direction approaching the boom reference position--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “wherein the controller device sets, depending on the turn position of the boom, the allowable-stroke range of the arm cylinder where the arm approaches the boom such that the shortest trajectory distance is equal to the predetermined value even when the turn position of the boom changes under the state where the turn position of the working tool is in the first range” should be changed to -- wherein the controller device sets, depending on the turn position of the boom, the allowable-stroke range of the arm cylinder where the arm approaches the boom such that the shortest trajectory distance is equal to the predetermined value even when the turn position of the boom changes under a state where the turn position of the working tool is in the first range--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “wherein the controller device limits the allowable-stroke range of the working tool cylinder to a range where the tip end portion of the working tool does not enter the first range side in a case where the shortest trajectory distance is smaller than a predetermined value and the working tool is turned from a state where the working tool is in the second range in a direction approaching the first range” should be changed to -- wherein the controller device limits the allowable-stroke range of the working tool cylinder to a range where the tip end portion of the working tool does not enter a first range side in a case where the shortest trajectory distance is smaller than a predetermined value and the working tool is turned from a state where the working tool is in the second range in a direction approaching the first range--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “comprising a controller device to set an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and a turn trajectory of the tip end portion of the working tool about the third turn shaft is kept at a predetermined value even when the turn position of the boom changes...” in claims 1, 6, & 10 is a relative limitation which renders the claim indefinite. The limitation in the claim does not clearly define, which of the “shortest trajectory distance” or “the shortest distance” is kept at a predetermined distance, making it unclear.
 The term “shortest distance” in claim(s) 1, 6, 10 is a relative term which renders the claim indefinite. The term “shortest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “longer” in claim 2 is a relative term which renders the claim indefinite. The term “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “closer” in claim 4 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “far” in claim 4 is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0023539A1 (“Yuzawa”), in view of JPH1193199A1 (“Kajita”).
As per claim 1 Yuzawa discloses
A working machine including: 
a machine body (see at least Yuzawa, para. [0017]: The work machine includes a traveling undercarriage 1, a swing mechanism 2, an upper rotating structure 3, a boom 4, an arm 5, a lifting magnet 6 (hereinafter referred to as “lift-mag 6"), a boom cylinder 7, an arm cylinder 8, an end attachment cylinder 9, a cab 10, a boom angle sensor Si, an arm angle sensor S2, an end attachment angle sensor S3, and a cab height sensor S4. The boom 4 and the arm 5 form an attachment.); 
a boom pivotally having a base end portion pivotally supported by the machine body to turn about a first turn shaft (see at least Yuzawa, para. [0018]: The upper rotating structure 3 is swingably mounted on the traveling undercarriage 1 of the work machine via the swing mechanism 2. The boom 4 serving as a work element is pivotably coupled to the front center of the upper rotating structure 3.); 
a boom cylinder to turn the boom around the first turn shaft, the boom cylinder being arranged on one surface side of the boom (see at least Yuzawa, para. [0020]: Boom angle sensor S1 is attached near the boom foot pin 4a . The boom angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the boom cylinder 7 or a tilt ( acceleration ) sensor to detect the tilt angle of the boom 4 relative to a horizontal plane.); 
an arm having a base end portion pivotally supported by a tip end portion of the boom to turn about a second turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); 
an arm cylinder to turn the arm about the second turn shaft, the arm cylinder being arranged on the other surface side of the boom (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); and 
a working tool pivotally supported by a tip end portion of the arm to turn about a third turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0018]: The lift-mag 6 serving as an end attachment is pivotably coupled to the end of the arm 5. The end attachment may alternatively be a bucket, a grapple, or a dismantling fork.), 
comprising a controller device to set an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and a turn trajectory of the tip end portion of the working tool about the third turn shaft is kept at a predetermined value even when the turn position of the boom changes, (see at least Yuzawa, para. [0062-0065]: The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift-mag 6 and the cab 10 based on the coordinates of the above - described points. In the case of FIG. 4A where the end attachment angle is not used, the controller 30 determines a range of movement R3 of the lift-mag 6 based on the coordinates of the end attachment foot pin 6a . The dashed - line partial circle of FIG. 4A indicates the outline of the range of movement R3 of the lift - mag 6.... In response to determining that the interference prevention region R1 the range of movement R3 of the lift - mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10 .),
in a case where the boom is turned in a direction separating from a boom reference position wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a third turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder (see at least Yuzawa, para. [0068]: Thus, in the case of executing the interference preventing function using the end attachment angle, the controller 30 can bring the lift-mag 6 closer to the cab 10 than in the case of executing the interference preventing function without using the end attachment angle. This is because in the case of not using the end attachment angle, it is necessary to restrict the motion of the work machine at a place relatively remote from the interference prevention region R1 so that the lift-mag 6 and the cab 10 do not interference with each other no matter how the posture of the lift - mag 6 changes. In contrast, in the case of using the end attachment angle, the motion of the work machine may be restricted so that the lift-mag 6 in a particular posture and the cab 10 do not interference with each other.).
Yuzawa does not explicitly disclose
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder.
Kajita teaches
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder (see at least Kajita, para. [0023]: FIG. 2 shows the appearance of a two-piece boom type hydraulic excavator on which the above hydraulic drive circuit is mounted. The two-piece boom type hydraulic excavator includes a hydraulic excavator main body (hereinafter, appropriately referred to as a “vehicle body”) 20 including a lower traveling body 20a and an upper revolving body 20b, and a work supported by the vehicle body 20 so as to be vertically rotatable. The work front 21 includes a first boom 22 rotatably attached to the vehicle body 20 in the vertical direction and a second boom rotatably attached to the first boom 22 in the vertical direction. 23, an arm 24 rotatably attached to the second boom 33 in the vertical direction, and a bucket 25 rotatably attached to the arm 24 in the vertical direction. The second boom 23 and the arm 24 are driven by the second boom cylinder 6 and the arm cylinder 7, the first boom 22 is driven by the first boom cylinder 5, and the bucket 25 is driven by the bucket cylinder 8. & para. [0027]: The interference prevention area I is an area set to prevent the tip of the bucket 25 from hitting the first boom 22, and the area I′ is an area separated from the area I by the turning radius of the bucket 25. Setting the tip of the bucket 25 so that it does not enter the area I is equivalent to setting that the tip of the arm 24 does not enter the area I'. This area I'is stored in the controller 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuzawa to incorporate the teaching of wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder of Kajita in order to prevent the tip portion of the work front from interfering with other parts of the work front itself (see at least Kajita, para. [0008]).

As per claim 2 Yuzawa discloses
wherein the controller device sets the allowable - stroke range of the arm cylinder to be longer as the boom is turned in the direction separating from the boom reference position (see at least Yuzawa, para. [0064]: In response to determining that the interference prevention region R1 the range of movement R3 of the lift-mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10. The controller 30, however, does not restrict a motion of the work machine in a direction to reduce or eliminate the overlap region, that is, the motion of increasing a distance between the lift-mag 6 and the cab 10, in order to prevent a motion for avoiding the interference of the lift-mag 6 and the cab 10 from being restricted.) . 

As per claim 3 Yuzawa discloses
comprising: 
a boom sensor to detect the turn position of the boom about the first turn shaft (see at least Yuzawa, para. [0020]: The boom angle sensor S1 is a sensor to obtain a boom angle . The boom angle is, for example, the angle of rotation of the boom 4 about a boom foot pin 4a.); and 
an arm sensor to detect the turn position of the boom about the second turn shaft (see at least Yuzawa, para. [0021]: The arm angle sensor S2 is a sensor to obtain an arm angle. The arm angle is, for example, the angle of rotation of the arm 5 about an arm foot pin 5a.), 
wherein the controller device moves the arm cylinder to turn the arm to a position where the shortest trajectory distance is equal to or more than the predetermined value in a case where the shortest trajectory distance is less than the predetermined value when the boom is turned with the stroke of the arm cylinder constant in turning the boom in a direction approaching the boom reference position (see at least Yuzawa, para. [0062-0065]: The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift-mag 6 and the cab 10 based on the coordinates of the above - described points. In the case of FIG. 4A where the end attachment angle is not used, the controller 30 determines a range of movement R3 of the lift-mag 6 based on the coordinates of the end attachment foot pin 6a . The dashed - line partial circle of FIG. 4A indicates the outline of the range of movement R3 of the lift - mag 6.... In response to determining that the interference prevention region R1 the range of movement R3 of the lift - mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10 .). 

As per claim 4 Yuzawa discloses
comprising a working tool sensor to detect whether the turn position of the working tool about the third turn shaft is in a first range where the tip end portion of the working tool is arranged closer to the boom cylinder side than a predetermined position or in a second range where the tip end portion of the working tool is arranged far from the boom cylinder than the predetermined position (see at least Yuzawa, para. [0022]: The end attachment angle sensor S3 is a sensor to obtain an end attachment angle. The end attachment angle is, for example, the angle of rotation of the lift - mag 6 about an end attachment foot pin 6a. For example, the end attachment angle is zero degrees when the lift-mag 6 is most closed. In the illustration of FIG . 1, unlike the boom angle sensor Si and the arm angle sensor S2, the end attachment angle sensor S3 is attached not near the end attachment foot pin 6a but near a foot pin 9a of the end attachment cylinder 9. & para. [0064]: In response to determining that the interference prevention region R1 the range of movement R3 of the lift-mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10.), 
wherein the controller device sets, depending on the turn position of the boom, the allowable - stroke range of the arm cylinder where the arm approaches the boom such that the shortest trajectory distance is equal to the predetermined value even when the turn position of the boom changes under the state where the turn position of the working tool is in the first range (see at least Yuzawa, para. [0062-0065]: The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift-mag 6 and the cab 10 based on the coordinates of the above - described points. In the case of FIG. 4A where the end attachment angle is not used, the controller 30 determines a range of movement R3 of the lift-mag 6 based on the coordinates of the end attachment foot pin 6a . The dashed - line partial circle of FIG. 4A indicates the outline of the range of movement R3 of the lift - mag 6.... In response to determining that the interference prevention region R1 the range of movement R3 of the lift - mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10 .), and 
sets, depending on the turn position of the boom, the allowable stroke range of the arm cylinder where the arm approaches the boom such that the shortest trajectory distance is equal to a second predetermined value smaller than the predetermined value even when the turn position of the boom changes under the state where the turn position of the working tool is in the second range (see at least Yuzawa, para. [0067]: In the illustration of FIG . 4B, the controller 30 restricts or stops the motion of raising the boom 4, the motion of closing the arm 5, the motion of closing the lift - mag 6, and the motion of raising the cab 10 in response to determining that the nearest point 6x of the lift - mag 6 has entered the interference prevention region R2 . At this point, the distance between the end attachment foot pin ba and the interference prevention region R2 is a distance D2 ( < D1 ), The distance D2 changes according to the end attachment angle . That is, the distance between the end attachment foot pin ba and the body of the work machine at the time of restricting or stopping the motion of reducing a distance between the end attachment and the cab 10 changes according to the angle of rotation of the end attachment . This means that the range of movement of the end attachment is restricted based on the position of the cab - side end of the end attachment (the nearest point 6x of the lift - mag 6) . On the other hand, the controller 30 does not restrict the motion of lowering the boom 4, the motion of opening the arm 5, the motion of opening the lift - mag 6, and the motion of lowering the cab 10.). 

As per claim 5 Yuzawa discloses
wherein the controller device limits the allowable - stroke range of the working tool cylinder to a range where the tip end portion of the working tool does not enter the first range side in a case where the shortest trajectory distance is smaller than a predetermined value and the working tool is turned from a state where the working tool is in the second range in a direction approaching the first range (see at least Yuzawa, para. [0062]: The oblique line regions of FIGS . 4A and 4B indicate interference prevention regions R1 and R2 set around the cab 10 . The interference prevention regions R1 and R2 are regions determined according to the coordinates of the center point of the cab 10, and rise as the cab 10 rises and lower as the cab 10 lowers . Accordingly, the controller 30 can determine coordinates that define the boundaries of the interference prevention regions R1 and R2 using the coordinates of the center point of the cab 10 determined based on the output of the cab height sensor S4 . A distance T1 from the body ( the cab 10 ) of the work machine to the boundary of the interference prevention region R1 in the case of FIG . 4A is equal to a distance T2 from the body ( the cab 10 ) of the work machine to the boundary of the interference prevention region R2 in the case of FIG . 4B regardless of the height of the cab 10 . The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift - mag 6 and the cab 10 based on the coordinates of the above - described points.). 

As per claim 6 Yuzawa discloses
A working machine including:
a machine body (see at least Yuzawa, para. [0017]: The work machine includes a traveling undercarriage 1, a swing mechanism 2, an upper rotating structure 3, a boom 4, an arm 5, a lifting magnet 6 (hereinafter referred to as “lift-mag 6"), a boom cylinder 7, an arm cylinder 8, an end attachment cylinder 9, a cab 10, a boom angle sensor Si, an arm angle sensor S2, an end attachment angle sensor S3, and a cab height sensor S4. The boom 4 and the arm 5 form an attachment.); 
a boom pivotally having a base end portion pivotally supported by the machine body to turn about a first turn shaft (see at least Yuzawa, para. [0018]: The upper rotating structure 3 is swingably mounted on the traveling undercarriage 1 of the work machine via the swing mechanism 2. The boom 4 serving as a work element is pivotably coupled to the front center of the upper rotating structure 3.); 
a boom cylinder to turn the boom around the first turn shaft, the boom cylinder being arranged on one surface side of the boom (see at least Yuzawa, para. [0020]: Boom angle sensor S1 is attached near the boom foot pin 4a . The boom angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the boom cylinder 7 or a tilt ( acceleration ) sensor to detect the tilt angle of the boom 4 relative to a horizontal plane.); 
an arm having a base end portion pivotally supported by a tip end portion of the boom to turn about a second turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); 
an arm cylinder to turn the arm about the second turn shaft, the arm cylinder being arranged on the other surface side of the boom (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); and 
a working tool pivotally supported by a tip end portion of the arm to turn about a third turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0018]: The lift-mag 6 serving as an end attachment is pivotably coupled to the end of the arm 5. The end attachment may alternatively be a bucket, a grapple, or a dismantling fork.), comprising 
a controller device to set an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and the tip end portion of the working tool is kept at a predetermined value even when the turn position of the boom changes, (see at least Yuzawa, para. [0062-0065]: The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift-mag 6 and the cab 10 based on the coordinates of the above - described points. In the case of FIG. 4A where the end attachment angle is not used, the controller 30 determines a range of movement R3 of the lift-mag 6 based on the coordinates of the end attachment foot pin 6a . The dashed - line partial circle of FIG. 4A indicates the outline of the range of movement R3 of the lift - mag 6.... In response to determining that the interference prevention region R1 the range of movement R3 of the lift - mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10 .),
in a case where the boom is turned in a direction separating from a boom reference position wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a third turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder (see at least Yuzawa, para. [0068]: Thus, in the case of executing the interference preventing function using the end attachment angle, the controller 30 can bring the lift-mag 6 closer to the cab 10 than in the case of executing the interference preventing function without using the end attachment angle. This is because in the case of not using the end attachment angle, it is necessary to restrict the motion of the work machine at a place relatively remote from the interference prevention region R1 so that the lift-mag 6 and the cab 10 do not interference with each other no matter how the posture of the lift - mag 6 changes. In contrast, in the case of using the end attachment angle, the motion of the work machine may be restricted so that the lift-mag 6 in a particular posture and the cab 10 do not interference with each other.).
Yuzawa does not explicitly disclose
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder.
Kajita teaches
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder (see at least Kajita, para. [0023]: FIG. 2 shows the appearance of a two-piece boom type hydraulic excavator on which the above hydraulic drive circuit is mounted. The two-piece boom type hydraulic excavator includes a hydraulic excavator main body (hereinafter, appropriately referred to as a “vehicle body”) 20 including a lower traveling body 20a and an upper revolving body 20b, and a work supported by the vehicle body 20 so as to be vertically rotatable. The work front 21 includes a first boom 22 rotatably attached to the vehicle body 20 in the vertical direction and a second boom rotatably attached to the first boom 22 in the vertical direction. 23, an arm 24 rotatably attached to the second boom 33 in the vertical direction, and a bucket 25 rotatably attached to the arm 24 in the vertical direction. The second boom 23 and the arm 24 are driven by the second boom cylinder 6 and the arm cylinder 7, the first boom 22 is driven by the first boom cylinder 5, and the bucket 25 is driven by the bucket cylinder 8. & para. [0027]: The interference prevention area I is an area set to prevent the tip of the bucket 25 from hitting the first boom 22, and the area I′ is an area separated from the area I by the turning radius of the bucket 25. Setting the tip of the bucket 25 so that it does not enter the area I is equivalent to setting that the tip of the arm 24 does not enter the area I'. This area I'is stored in the controller 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuzawa to incorporate the teaching of wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder of Kajita in order to prevent the tip portion of the work front from interfering with other parts of the work front itself (see at least Kajita, para. [0008]).

As per claim 7 Yuzawa discloses
wherein the controller device moves the arm cylinder to turn the arm to a position where the tip end distance is equal to or more than the predetermined value in a case where the tip end distance is less than the predetermined value when the working tool is turned with the stroke of the arm cylinder constant in turning the working tool in a direction where the tip end portion of the working tool approaches the boom cylinder (see at least Yuzawa, para. [0064]: The controller 30, however, does not restrict a motion of the work machine in a direction to reduce or eliminate the overlap region, that is, the motion of increasing a distance between the lift - mag 6 and the cab 10, in order to prevent a motion for avoiding the interference of the lift - mag 6 and the cab 10 from being restricted. & para. [0067]: In the illustration of FIG . 4B, the controller 30 restricts or stops the motion of raising the boom 4, the motion of closing the arm 5, the motion of closing the lift-mag 6, and the motion of raising the cab 10 in response to determining that the nearest point 6x of the lift-mag 6 has entered the interference prevention region R2. At this point, the distance between the end attachment foot pin ba and the interference prevention region R2 is a distance D2 ( < D1 ), The distance D2 changes according to the end attachment angle.). 

As per claim 8 Yuzawa discloses
wherein the controller device moves the arm cylinder to turn the arm to a position where the tip end distance is equal to or more than the predetermined value in a case where the tip end distance is less than the predetermined value when the boom is turned with the turn position of the working tool constant in turning the boom in a direction approaching the boom reference position (see at least Yuzawa, para. [0064]: The controller 30, however, does not restrict a motion of the work machine in a direction to reduce or eliminate the overlap region, that is, the motion of increasing a distance between the lift - mag 6 and the cab 10, in order to prevent a motion for avoiding the interference of the lift - mag 6 and the cab 10 from being restricted. & para. [0067]: In the illustration of FIG . 4B, the controller 30 restricts or stops the motion of raising the boom 4, the motion of closing the arm 5, the motion of closing the lift-mag 6, and the motion of raising the cab 10 in response to determining that the nearest point 6x of the lift-mag 6 has entered the interference prevention region R2. At this point, the distance between the end attachment foot pin ba and the interference prevention region R2 is a distance D2 ( < D1 ), The distance D2 changes according to the end attachment angle.). 

As per claim 9 Yuzawa does not explicitly disclose
wherein the controller device restricts a movement speed of the arm cylinder when the arm cylinder is stroked over the allowable - stroke range in the boom reference position.
Kajita teaches
wherein the controller device restricts a movement speed of the arm cylinder when the arm cylinder is stroked over the allowable - stroke range in the boom reference position (see at least Kajita, para. [0054]: For example, in the above-described embodiment, when the tip of the arm 24 enters the regions I′ and II′, the arm cloud operation and the second boom lowering operation are directly stopped. However, a deceleration region is provided before the interference prevention region and after deceleration. You may stop it. Further, the distance b related to the setting values c1 and c2 of the interference prevention areas I′ and II′ is a value that changes according to the specifications (size) of the bucket, and the setting values c1 and c2 can be changed according to the specifications of the bucket.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuzawa to incorporate the teaching of wherein the controller device restricts a movement speed of the arm cylinder when the arm cylinder is stroked over the allowable - stroke range in the boom reference position of Kajita in order to prevent the tip portion of the work front from interfering with other parts of the work front itself (see at least Kajita, para. [0008]).

As per claim 10 Yuzawa discloses
A control method of a working machine including : 
a machine body (see at least Yuzawa, para. [0017]: The work machine includes a traveling undercarriage 1, a swing mechanism 2, an upper rotating structure 3, a boom 4, an arm 5, a lifting magnet 6 (hereinafter referred to as “lift-mag 6"), a boom cylinder 7, an arm cylinder 8, an end attachment cylinder 9, a cab 10, a boom angle sensor Si, an arm angle sensor S2, an end attachment angle sensor S3, and a cab height sensor S4. The boom 4 and the arm 5 form an attachment.); 
a boom pivotally having a base end portion pivotally supported by the machine body to turn about a first turn shaft (see at least Yuzawa, para. [0018]: The upper rotating structure 3 is swingably mounted on the traveling undercarriage 1 of the work machine via the swing mechanism 2. The boom 4 serving as a work element is pivotably coupled to the front center of the upper rotating structure 3.); 
a boom cylinder to turn the boom around the first turn shaft, the boom cylinder being arranged on one surface side of the boom (see at least Yuzawa, para. [0020]: Boom angle sensor S1 is attached near the boom foot pin 4a . The boom angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the boom cylinder 7 or a tilt ( acceleration ) sensor to detect the tilt angle of the boom 4 relative to a horizontal plane.); 
an arm having a base end portion pivotally supported by a tip end portion of the boom to turn about a second turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); 
an arm cylinder to turn the arm about the second turn shaft, the arm cylinder being arranged on the other surface side of the boom (see at least Yuzawa, para. [0021]: The arm angle may alternatively be calculated based on the output of a stroke sensor to detect the amount of stroke of the arm cylinder 8 or a tilt ( acceleration ) sensor to detect the tilt angle of the arm 5 relative to a horizontal plane.); and 
a working tool pivotally supported by a tip end portion of the arm to turn about a third turn shaft parallel to the first turn shaft (see at least Yuzawa, para. [0018]: The lift-mag 6 serving as an end attachment is pivotably coupled to the end of the arm 5. The end attachment may alternatively be a bucket, a grapple, or a dismantling fork.), 
setting an allowable-stroke range of the arm cylinder moving the arm toward the boom depending on a turn position of the boom such that a shortest trajectory distance that is a shortest distance between the boom cylinder and a turn trajectory of the tip end portion of the working tool about the third turn shaft is kept at a predetermined value even when the turn position of the boom changes, (see at least Yuzawa, para. [0062-0065]: The controller 30 determines whether it is necessary to restrict or stop the motion of the work machine to prevent the interference of the lift-mag 6 and the cab 10 based on the coordinates of the above - described points. In the case of FIG. 4A where the end attachment angle is not used, the controller 30 determines a range of movement R3 of the lift-mag 6 based on the coordinates of the end attachment foot pin 6a . The dashed - line partial circle of FIG. 4A indicates the outline of the range of movement R3 of the lift - mag 6.... In response to determining that the interference prevention region R1 the range of movement R3 of the lift - mag 6 overlap each other, the controller 30 restricts or stops a motion of the work machine in a direction to increase the overlap region, namely, a motion of the work machine to further reduce a distance between the lift-mag 6 and the cab 10 .),
in a case where the boom is turned in a direction separating from a boom reference position wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a third turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder (see at least Yuzawa, para. [0068]: Thus, in the case of executing the interference preventing function using the end attachment angle, the controller 30 can bring the lift-mag 6 closer to the cab 10 than in the case of executing the interference preventing function without using the end attachment angle. This is because in the case of not using the end attachment angle, it is necessary to restrict the motion of the work machine at a place relatively remote from the interference prevention region R1 so that the lift-mag 6 and the cab 10 do not interference with each other no matter how the posture of the lift - mag 6 changes. In contrast, in the case of using the end attachment angle, the motion of the work machine may be restricted so that the lift-mag 6 in a particular posture and the cab 10 do not interference with each other.).
Yuzawa does not explicitly disclose
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder.
Kajita teaches
wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder (see at least Kajita, para. [0023]: FIG. 2 shows the appearance of a two-piece boom type hydraulic excavator on which the above hydraulic drive circuit is mounted. The two-piece boom type hydraulic excavator includes a hydraulic excavator main body (hereinafter, appropriately referred to as a “vehicle body”) 20 including a lower traveling body 20a and an upper revolving body 20b, and a work supported by the vehicle body 20 so as to be vertically rotatable. The work front 21 includes a first boom 22 rotatably attached to the vehicle body 20 in the vertical direction and a second boom rotatably attached to the first boom 22 in the vertical direction. 23, an arm 24 rotatably attached to the second boom 33 in the vertical direction, and a bucket 25 rotatably attached to the arm 24 in the vertical direction. The second boom 23 and the arm 24 are driven by the second boom cylinder 6 and the arm cylinder 7, the first boom 22 is driven by the first boom cylinder 5, and the bucket 25 is driven by the bucket cylinder 8. & para. [0027]: The interference prevention area I is an area set to prevent the tip of the bucket 25 from hitting the first boom 22, and the area I′ is an area separated from the area I by the turning radius of the bucket 25. Setting the tip of the bucket 25 so that it does not enter the area I is equivalent to setting that the tip of the arm 24 does not enter the area I'. This area I'is stored in the controller 3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuzawa to incorporate the teaching of wherein the boom reference position is the turn position of the boom where a first straight line connecting the first turn shaft and a fourth turn shaft is perpendicular to a second straight line parallel to an extending direction of the boom cylinder, the fourth turn shaft being provided on the base end portion side of the boom and rotatably supporting the boom cylinder of Kajita in order to prevent the tip portion of the work front from interfering with other parts of the work front itself (see at least Kajita, para. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668